| iARMSTRONG, Judge,
concurs in the result.
A lawful body cavity search could have and would have been conducted when the defendant, lawfully under arrest, was jailed. Bell v. Wolfish, 441 U.S. 520, 99 S.Ct. 1861, 60 L.Ed.2d 447 (1979). Therefore, the contraband would have been inevitably discovered even had the defendant not been searched at the scene by the female officer. Accordingly, under the inevitable discovery doctrine, the evidence is admissible. See State v. Irby, 93-2220 (La.App. 4th Cir. 2/4/94) 632 So.2d 801, *1078writ denied, 94-0580 (La. 4/29/94) 637 So.2d 461.